DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (WO 2014/167104; “Grant”).
** The figures and paragraphs used below are from the US PgPub version US 2016/0128702 due to the clarity of the figures and since it is easier to search terms in the US version rather than the WO version using the tools available to the Examiner. 
Grant discloses a bone forming assembly (Fig. 3A), comprising: a reference guide (80) having a reference body (82) and an alignment member (81), the reference body having a bone contact surface (Fig. 10; paragraph [0048]; surface contacting the bone) and a reference opening (Figs. 7A-7B; paragraph [0049]) extending through the reference body and the bone contact surface (Figs. 7A-7B; paragraph [0049]), the alignment member having first and second openings (84) extending therethrough and being adjustably mounted to the reference body such that the first and second openings .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZADE COLEY/Primary Examiner, Art Unit 3775